

116 HR 1437 : Securing Department of Homeland Security Firearms Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 1437IN THE SENATE OF THE UNITED STATESMay 15, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to require the Under Secretary for Management of the
			 Department of Homeland Security to achieve security of sensitive assets
			 among the components of the Department of Homeland Security, and for other
 purposes.1.Short titleThis Act may be cited as the Securing Department of Homeland Security Firearms Act of 2019 or the Securing DHS Firearms Act of 2019.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Homeland Security.(2)LostThe term lost includes loss by theft.(3)Sensitive assetsThe term sensitive assets means any asset, regardless of value—(A)that the Department of Homeland Security issues to a Department employee; and(B)that either the Under Secretary for Management of the Department or a component head determines requires special control and accounting.(4)Under Secretary for ManagementThe term Under Secretary for Management means the Under Secretary for Management of the Department of Homeland Security.3.Inclusion of securing firearms and other sensitive assets in responsibilities of Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—(1)in subsection (a)(6), by inserting (including firearms and other sensitive assets) after equipment;(2)by redesignating the second subsection (e) (relating to the definition of interoperable communications) as subsection (f); and(3)by amending such redesignated subsection (f) to read as follows:(f)DefinitionsIn this section:(1)Interoperable communicationsThe term interoperable communications has the meaning given such term in section 7303(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)).(2)Sensitive assetsThe term sensitive assets means any asset, regardless of value—(A)that the Department issues to a Department employee; and(B)that either the Under Secretary for Management of the Department or a component head determines requires special control and accounting..4.Management directive(a)Safeguarding firearms and sensitive assets directive(1)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for Management shall develop and disseminate a Department-wide directive for achieving adequate security over firearms and other sensitive assets across the Department.(2)ContentsThe directive required under subsection (a) shall, at a minimum, include the following:(A)Descriptions of what equipment, in addition to firearms, is classified as a sensitive asset for the purpose of carrying out this Act.(B)Requirements for securing Department-issued firearms and other sensitive assets.(C)A classification system for all categories of Department-issued badges and corresponding requirements for safeguarding such assets.(D)Reporting requirements for lost firearms and other sensitive assets, including timelines for such reporting, to supervisors, local law enforcement, the Federal Bureau of Investigation’s National Crime Information Center, and Department headquarters.(E)Recordkeeping requirements for lost firearms and other sensitive assets in inventory systems, including a timeline for recording such losses.(3)Review and update of directiveNot later than 1 year after the issuance of the directive required under subsection (a), the Under Secretary for Management shall review and update, as necessary, such directive, including adding a requirement relating to recording in the inventory systems maintained by each component of the Department the acceptance or transfer of a firearm or other sensitive asset by such component.(b)Personal property asset management program manualTogether with the issuance of the directive pursuant to subsection (a), the Under Secretary for Management shall disseminate a revised version of the Personal Property Asset Management Program Manual that includes the following:(1)Requirements for component heads to develop procedures to safeguard firearms and other sensitive assets during on and off-duty time.(2)Requirements for the issuance of safety locking devices and policies on the use of such assets, as applicable.(3)Requirements for initial, recurrent, and remedial training on safeguarding such assets.(4)Examples, with detail, of how to report and record lost sensitive assets across components of the Department, and an enforcement mechanism to ensure supervisors maintain such records.(5)A requirement that the file maintained on a lost firearm or other sensitive asset contains both the corresponding police report and the Department report detailing the circumstances surrounding such loss, including information on adherence to safeguarding procedures.5.Component responsibilitiesDepartment component heads shall—(1)comply with Federal law, Federal regulations, executive branch guidance, and Department policy, including directives required by this Act, relating to the management and oversight of securing firearms and other sensitive assets;(2)review the need for non-law enforcement badges;(3)require component personnel to safeguard firearms and other sensitive assets in accordance with the directive issued by the Under Secretary for Management under section 4;(4)require that component personnel adhere to the procedures and timelines for properly reporting to supervisors lost firearms and other sensitive assets;(5)require that lost firearms and other sensitive assets are reported to local law enforcement, the Federal Bureau of Investigation’s National Crime Information Center, and Department headquarters in the timeframe established in such directive; and(6)require that lost firearms and other sensitive assets are recorded in inventory systems in the timeframe established by such directive.6.Inspector General reviewThe Inspector General of the Department of Homeland Security shall, on an ongoing basis, review implementation of this Act and, not later than 180 days after issuance of the directive under section 4, submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the progress and effectiveness of such directive, including an assessment of the adequacy of such directive, as well as the level of compliance among the components of the Department to achieve adequate security of sensitive assets across Department components.Passed the House of Representatives May 14, 2019.Cheryl L. Johnson,Clerk